DETAILED ACTION
 Claims 1 - 20 are presented for examination. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Barad et al.  (US Pub. 20190362269 A1).
For claim 1, Abadi discloses a method comprising: 
	training a first machine learning model (102) with a first data set to provide a first output having a first accuracy [0006, 0040]; 
	training a plurality of machine learning models (106/108), each of the plurality of machine learning models derived from the first machine learning model (102), wherein the plurality of machine learning models each having a predetermined difference from the first machine learning model (Figs. 3 and 5, steps 302-316 or 502-524, the plurality subsequent Neural Networks are different than the first Neural Network) [0006, 0040]; 
	providing, during inference operation, a first input sample to the first machine learning model and to each of the plurality of machine learning models (Steps 302, 308, and 314 or 502, 508, 514, and 520) [0046-48], 
	wherein in response to receiving the first input sample, the first machine learning model providing a first output and the plurality of machine learning models provides a plurality of second outputs (steps 306 or 506) [0040, 0044, 0046]; 
	classifying the final output, if the first input sample is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input sample (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework domain or Adversary Decoder Neural Neworks domain) [0045-48 or 0054-58] and 
	if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework area or Adversary Decoder Neural Neworks area) [0045-48 or 0054-58].
	But Abadi doesn’t explicitly discloses aggregating the plurality of second outputs to determine a final output; 
	However, Barad discloses aggregating the plurality of second outputs to determine a final output [0088-91]; 
	Barad also discloses classifying the final output, if the first input sample (205) is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input sample (Figs. 2-4; determining whether the input fall under adversarial model area or not adversarial model area) [0020-23, 0088]; and 
	if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input (Figs. 2-4; determining whether the input fall under adversarial model area or not adversarial model area) [0020-23, 0088];
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi and Barad to ensure input information for machine learning models can be properly determine, thus, improving reliability of the Machine Learning outcome for different ML models. 
	
	For claim 6, Abadi as modified by Barad, Abadi further discloses the plurality of machine learning models further comprises a plurality of clones of the first machine learning model (Figs. 2-5, other neural networks), and 
	wherein training the plurality of machine learning models further comprises retraining the plurality of clones of the first machine learning model to have a second accuracy, and wherein the second accuracy is lower than the first accuracy [0047].
	Barad also discloses wherein training the plurality of machine learning models further comprises retraining the plurality of clones of the first machine learning model to have a second accuracy, and wherein the second accuracy is lower than the first accuracy (another accuracy is less than a threshold of first model) [0043-44]. See motivation to combine the references from the above.

	For claim 9, Abadi as modified by Barad, Abadi further discloses the training of the plurality of machine learning models further comprises training the plurality of machine learning models using a data set used to train the first machine learning model [0046-48].

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Barad et al.  (US Pub. 20190362269 A1) in further view of Saon et al. (US Pub. 20150161522 A1).

	For claim 2, Abadi as modified by Barad disclose all limitations this claim depends on.
But Abadi as modified by Barad don’t explicitly teach the following limitation taught by Saon.
	Saon discloses aggregating the plurality of outputs further comprises determining the final output is decided by a majority vote of the plurality of machine learning models [0006].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 

	For claim 3, Abadi as modified by Barad disclose all limitations this claim depends on.
But Abadi as modified by Barad don’t explicitly teach the following limitation taught by Saon.
	Saon discloses aggregating the plurality of outputs further comprises aggregating the plurality of outputs using a weighted sum of the plurality of outputs [0039].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 

	For claim 4, Abadi as modified by Barad disclose all limitations this claim depends on.
But Abadi as modified by Barad don’t explicitly teach the following limitation taught by Saon.
	Saon discloses training the first machine learning model and training the plurality of machine learning models occurs concurrently [0077], and 
	wherein the first machine learning model and the plurality of machine learning models are trained using different training input samples [0039].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 


	For claim 5, Abadi as modified by Barad, Abadi further discloses wherein each of the plurality of machine learning models is trained to provide a second output having a second accuracy in response to receiving the first input, and wherein the second accuracy is lower than the first accuracy [0047].


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Durham et al.  (US Pub. 20190156183 A1).

	For claim 10, Abadi discloses a method for protecting a first machine learning model (102), the method comprising: 
	providing to a first machine learning model a first input sample during an inference operation of the first machine learning model (Steps 302, 308, and 314 or 502, 508, 514, and 520) [0046-48]; 
	generating a first output from the first machine learning model in response to the first input sample (steps 306 or 506) [0040, 0044, 0046]; 
	determining if the first input sample is an adversarial input (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework area or Adversary Decoder Neural Neworks area) [0045-48 or 0054-58];
	But Abadi doesn’t explicitly discloses if the first input is determined to be an adversarial input, generating a random output value; 
	smoothing the random output value to reduce a difference between the random output value and the first output from the first machine learning model; and 
	providing the smoothed random output value instead of the first output.
	However, Durham discloses if the first input is determined to be an adversarial input, generating a random output value (Figs. 2-4) [0016-17, 0041]; 
	smoothing the random output value to reduce a difference between the random output value and the first output from the first machine learning model (Fig. 5, 504-506) [0041-43]; and 
	providing the smoothed random output value instead of the first output (Fig. 6, 604) [0041-43].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi and Durham to ensure adversarial input information for machine learning models can be properly corrected, thus, improving reliability of the Machine Learning outcome for different ML models.

	For claim 15, Abadi as modified by Durham, Durham further discloses the random output value is pseudo-randomly generated (Fig. 6, 604) [0041-43]. See motivation to combine the references from above.


Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Durham et al.  (US Pub. 20190156183 A1) in view of Barad et al.  (US Pub. 20190362269 A1).

	For claim 11, Abadi, as modified by Durham, discloses determining if the first input sample is an adversarial input further comprising: 
	training a plurality of machine learning models (106/108), each of the plurality of machine learning models derived from the first machine learning model (102), 
	wherein the plurality of machine learning models each having a predetermined difference from the first machine learning model (Figs. 3 and 5, steps 302-316 or 502-524, the plurality subsequent Neural Networks are different than the first Neural Network) [0006, 0040]; 
providing a plurality of second outputs from the plurality of machine learning models (steps 306 or 506) [0040, 0044, 0046]; 
	classifying the final output to determine if the first input sample is an adversarial input, wherein if the first input sample is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework domain or Adversary Decoder Neural Neworks domain) [0045-48 or 0054-58], and 
	if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework domain or Adversary Decoder Neural Neworks domain) [0045-48 or 0054-58].
	But Abadi, as modified by Durham, doesn’t explicitly discloses aggregating the plurality of second outputs to determine a final output; and 
	However, Barad discloses aggregating the plurality of second outputs to determine a final output [0088-91]; 
	Barad also discloses classifying the final output, if the first input sample (205) is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input sample (Figs. 2-4; determining whether the input fall under adversarial model area or not adversarial model area) [0020-23, 0088]; and 
	if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input (Figs. 2-4; determining whether the input fall under adversarial model area or not adversarial model area) [0020-23, 0088];
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Durham, and Barad to ensure input information for machine learning models can be properly determine, thus, improving reliability of the Machine Learning outcome for different ML models. 

	For claim 14, Abadi as modified by Durham and Barad, Abadi further discloses training the plurality of machine learning models further comprises training the plurality of machine learning models using a data set used to train the first machine learning model [0046-48].
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Durham et al.  (US Pub. 20190156183 A1) in view of Barad et al.  (US Pub. 20190362269 A1) in further view of Saon et al. (US Pub. 20150161522 A1).

	For claim 12, Abadi as modified by Durham and Barad disclose all limitations this claim depends on.
	But Abadi as modified by Durham and Barad don’t explicitly teach the following limitation taught by Saon.
	Saon discloses aggregating the plurality of outputs further comprises determining that the final output is decided by a majority vote of the plurality of machine learning models [0006].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Durham, Barad, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 

	For claim 13, Abadi as modified by Durham and Barad disclose all limitations this claim depends on.
	But Abadi as modified by Durham and Barad don’t explicitly teach the following limitation taught by Saon.
	Saon discloses training the first machine learning model, wherein training the plurality of machine learning models and the first machine learning model occurs concurrently [0077], and 
wherein the first machine learning model and the plurality of machine learning models are trained using different training input samples [0039].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Durham, Barad, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 


Claims 7, 8, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Barad et al.  (US Pub. 20190362269 A1) in view of Durham et al.  (US Pub. 20190156183 A1).

	For claim 7, Abadi as modified by Barad disclose all limitations this claim depends on.
But Abadi as modified by Barad don’t explicitly teach the following limitation taught by Durham.
	Durham discloses classifying the final output further comprises detecting that the first input sample is an adversarial input sample (Figs. 2-4) [0016-17, 0041], and in response, generating a pseudo-random output to provide instead of the first output (Fig. 6, 604) [0041-43].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Durham to ensure adversarial input information for machine learning models can be properly corrected, thus, improving accuracy of the Machine Learning outcome for different ML models.

	For claim 8, Abadi as modified by Barad disclose all limitations this claim depends on.
But Abadi as modified by Barad don’t explicitly teach the following limitation taught by Durham.
	Durham discloses smoothing the pseudo-random output to reduce a difference in values between consecutive pseudo-random outputs (Fig. 6, 604) [0041-43].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Durham to ensure adversarial input information for machine learning models can be properly corrected, thus, improving accuracy of the Machine Learning outcome for different ML models.

	For claim 16, Abadi discloses a non-transitory machine-readable storage medium encoded with instructions for hardening a machine learning model against extraction [0085], comprising: 
	instructions for training a first machine learning model with a first data set to provide a first output having a first accuracy [0006, 0040]; 
	instructions for training a plurality of machine learning models (106/108), each of the plurality of machine learning models derived from the first machine learning model (102), wherein the plurality of machine learning models each having a predetermined difference from the first machine learning model (Figs. 3 and 5, steps 302-316 or 502-524, the plurality subsequent Neural Networks are different than the first Neural Network) [0006, 0040]; 	
	instructions for providing, during inference operation, a first input sample to the first machine learning model and to each of the plurality of machine learning models (Steps 302, 308, and 314 or 502, 508, 514, and 520) [0046-48], 
	wherein in response to receiving the first input sample, the first machine learning model providing a first output and the plurality of machine learning models providing a plurality of second outputs (steps 306 or 506) [0040, 0044, 0046];
	But Abadi doesn’t explicitly discloses aggregating the plurality of second outputs to determine a final output; 
	However, Barad discloses instructions for aggregating the plurality of second outputs to determine a final output [0088-91]; 
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi and Barad to ensure input information for machine learning models can be properly determine, thus, improving reliability of the Machine Learning outcome for different ML models. 
	 But Abadi and Barad don’t explicitly discloses instructions for classifying the final output and the first output to determine if the first input sample is identified as being an adversarial input; and 
	instructions for providing a randomly generated output if the first input sample is identified as being an adversarial input, otherwise providing the first output.
	However, Durham discloses instructions for classifying the final output and the first output to determine if the first input sample is identified as being an adversarial input (Figs. 2-4) [0016-17, 0041]; and 
	instructions for providing a randomly generated output if the first input sample is identified as being an adversarial input, otherwise providing the first output (Fig. 6, 604) [0041-43].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, and Durham to ensure adversarial input information for machine learning models can be properly corrected, thus, improving accuracy of the Machine Learning outcome for different ML models.

	For claim 18, Abadi as modified by Barad, and Durham, Abadi further discloses classifying the final output to the first output further comprises comparing the final output to the first output, if the first input sample is in a problem domain and the first output and the final output are in the problem domain, the first input sample is determined to not be an adversarial input sample (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework domain or Adversary Decoder Neural Neworks domain) [0045-48 or 0054-58], and 
if the first input sample is not in the problem domain, the first output is in the problem domain, and the final output is not in the problem domain, the first input sample is identified as being an adversarial input (Figs. 3 and 5, steps 302-316 or 502-524, determining whether the input belongs to the Trusted Decoder Neural Nework area or Adversary Decoder Neural Neworks area) [0045-48 or 0054-58].

	For claim 20, Abadi as modified by Barad, and Durham, Durham discloses the randomly generated output is pseudo-randomly generated, and the method further comprising smoothing the pseudo-randomly generated output to reduce a difference in values between consecutive randomly generated outputs (Fig. 5, 504-506) [0041-43]. See motivation to combine the references from above.

Claims 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abadi et al. (US Pub. 20190171929 A1) in view of Barad et al.  (US Pub. 20190362269 A1) in view of Durham et al.  (US Pub. 20190156183 A1) in further view of Saon et al. (US Pub. 20150161522 A1).
	For claim 17, Abadi as modified by Barad and Durham disclose all limitations this claim depends on.
	But Abadi as modified by Barad and Durham don’t explicitly teach the following limitation taught by Saon.
	Saon discloses aggregating the plurality of outputs further comprises determining that the final output is decided by a majority vote of the plurality of machine learning models [0006].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, Durham, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 

	For claim 19, Abadi as modified by Barad and Durham disclose all limitations this claim depends on.
	But Abadi as modified by Barad and Durham don’t explicitly teach the following limitation taught by Saon.
	Saon discloses training the first machine learning model and training the plurality of machine learning models occurs concurrently [0077], and 
wherein the first machine learning model and the plurality of machine learning models are trained using different training input samples [0039].
Since, all are analogous arts addressing adversarial signal detection use in a Machine Learning system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Abadi, Barad, Durham, and Saon to ensure various input information for machine learning models can be properly process, thus, improving adaptability of the Machine Learning information for different ML models. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 20180308012 A1 - A method for generating a universal data signal interference for generating a manipulated data signal for deceiving a first machine learning system, which is configured to ascertain a semantic segmentation of a received one-dimensional or multidimensional data signal, The method includes a) ascertaining a training data set that includes pairs of data signals and associated desired semantic segmentations, b) generating the data signal interference, as a function of the data signals of the training data set, of the associated desired semantic segmentation, as well as of estimated semantic segmentations of the data signals acted upon by the data signal interference.

	US 20200167471 A1 - A method for detecting and/or preventing an adversarial attack against a target machine learning model may be provided. The method may include training, based at least on training data, a defender machine learning model to enable the defender machine learning model to identify malicious input samples. The trained defender machine learning model may be deployed at the target machine learning model. The trained defender machine learning model may be coupled with the target machine learning model to at least determine whether an input sample received at the target machine learning model is a malicious input sample and/or a legitimate input sample. Related systems and articles of manufacture, including computer program products, are also provided.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642